*907
ORDER

PER CURIAM.
Appellant Timothy Brown (“Father”) appeals the judgment and decree of adoption terminating his parental rights. Father argues the trial court erroneously concluded his consent to the adoption of his children was not required under section 458.040(7) RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).